DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 16, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. [US 2019/0120751 A1], “Lin” in view of Chik et al. [US 2008/0093608 A1], “Chik.”

Regarding claim 1, A MEMS component (Fig. 1-7, specifically Fig. 4), comprising: 
a semiconductor substrate stack (Fig. 4) having a first semiconductor substrate (480) and a second semiconductor substrate (410) connected thereto, wherein the semiconductor substrate stack comprises a cavity (455) formed within the first and second semiconductor substrates (as shown in Fig.4), 

wherein a radiation source (LED) is arranged at the first semiconductor substrate (480), said radiation source being configured to emit radiation into the cavity (Fig. 3 shows an IR source, ¶[0045]), and 
wherein a radiation detector (detector) is arranged at the second semiconductor substrate (410), said radiation detector being configured to receive at least one part of the radiation emitted by the radiation source through the cavity (Fig. 3, IR detector and ¶[0042]), 
wherein two mutually spaced apart reflection elements (as shown in Fig. 4 there are two DBR) for reflecting the emitted radiation are arranged in a beam path between the radiation source and the radiation detector (as shown), wherein at least one reflection element is partly transmissive to the emitted radiation from the cavity in the direction of the radiation detector (the reflection elements are distributed Braggs reflector), and 
wherein at least one reflection element comprises a layer arranged at an underside of the radiation source (as shown in Fig. 3, the reflection element (upper Bragg reflector, 320) top layer is arranged underside of the radiation source).
Lin does not explicitly disclose an interspace between the two mutually spaced apart reflection elements comprises a length that is at least ten times the wavelength of the emitted radiation.
However, Lin does further discloses the distance between the upper Braggs reflector and the lower Braggs reflector can be tuned to a desired wavelength in order to properly determine the types of substance.

Lin discloses the radiation source may be a broadband MIR light source such as an incandescent or light emitting diode ("LED") light source  (Fig. 3 shows an IR source, ¶[0042]).  Lin does not explicitly discloses the radiation source is a multilayer emitter.
However it is well known in the semiconductor art that an LED can be a multilayer emitter.  Specifically, Chik discloses a light emitting device structure comprising a multi-layer emitter/active structures (see Fig. 3, 35, 36, and 37). Light emission from the multi-layer active structure (31) may be electrically excited by application of a suitable AC or DC voltage to the structure between the back contact electrode (53) and the top electrode (52) in order to provide a LED device have an improvement in luminous flux (optical output power) and better efficiency (¶[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a multilayer active/emitter lighting device as taught in Chik in the device of Lin as modified because the LED with a multi-layer active structure will provide a device with high brightness and luminous efficiency (¶[0045]).

Regarding claim 2, Lin as modified discloses claim 1, Lin as modified further discloses a distance covered by the emitted radiation in the interspace defines an interaction length within which the emitted radiation can interact with an analyte situated in the interspace, and wherein the length of the interspace or of the cavity corresponds to at least an average minimum interaction length dependent on the analyte (¶[0042],¶[0054], ¶[0056],¶[0059] and ¶[0074] teaches the device can be tunable in order to identify the analyte and as shown in Fig. 4 there is a length from the radiation source to the cavity in which the analyte intersect the path of the radiation source).

Regarding claim 3, Lin as modified discloses claim 1, Lin as modified discloses a distance covered by the emitted radiation in the interspace defines an interaction length within which the emitted radiation can interact with an analyte situated in the interspace, and wherein the two mutually spaced apart reflection elements are configured to reflect the emitted radiation in each case at least once in order to increase the interaction length of the emitted radiation in the interspace between the two reflection elements, wherein the interaction length increased by the reflection corresponds to at least an average minimum interaction length dependent on the analyte (¶[0042],¶[0054], ¶[0056], ¶[0059] and ¶[0074] teaches the device can be tunable in order to identify the analyte and as shown in Fig. 4 there is a length from the radiation source to the cavity in which the analyte intersect the path of the radiation source).

Regarding claim 4, Lin as modified discloses claim 2, Lin as modified does not explicitly discloses the average minimum interaction length dependent on the analyte is 1.0 mm to 100 mm.
However, Lin does discloses in various embodiments that the device can be tunable in order for the substance to be identified.  Lin discloses the device (Fig. 3) consist of an IR radiation source (310) includes a path of radiation (315) that is directed through a cavity (335) to the IR detector (360), while an unknown substance flow through the opening of the openings.  Lin discloses that the device includes a tuneable resonator enable to identity the absorption wavelength of the substance.  Lin provides an example where in the apparatus including an upper Bragg reflector and a lower Bragg reflector separated by a cavity when exposed to carbon dioxide ("CO2") as the analyte.  The apparatus was tuned to a wavelength of 4.3 micrometer, at which the optical wavelength the carbon dioxide has strong absorption of photonic radiation (¶[0058] and ¶[0074]).
Therefore, absent a showing of criticality with respect to the interaction length (a result effective variable), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the to adjust the interaction length through routine experimentation in order to achieve the average minimum interaction length dependent on the analyte is 1.0 mm to 100 mm.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 5, Lin as modified discloses claim 1, Lin discloses a first reflection element of the two mutually spaced apart reflection elements is arranged outside the cavity 

Regarding claim 6, Lin as modified discloses claim 1, Lin discloses a second reflection element of the two mutually spaced apart reflection elements  (the lower reflection element) is arranged within the cavity at the second semiconductor substrate and opposite the radiation detector (as shown in Fig. 4).

Regarding claim 7, Lin as modified discloses claim 1, Lin discloses within the cavity a flexible membrane (Fig. 4, 430) is arranged at the semiconductor substrate stack, wherein the membrane extends between the radiation source and the radiation detector transversely with respect to the beam path of the emitted radiation (as shown in Fig. 4). (The Examiner notes that the term “flexible” is a relative term and all materials have a certain degree of flexibility).

Regarding claim 9, Lin as modified discloses claim 7, Lin discloses a second reflection element of the two mutually spaced apart reflection elements is arranged at a side of the membrane facing the radiation source (as shown in Fig. 4).

Regarding claim 10, Lin as modified discloses claim 9, Lin discloses the second reflection element comprises a metal layer arranged at the membrane, a structured metal layer, a 

Regarding claim 16, Lin as modified discloses claim 1, Lin discloses a main portion of the emitted radiation (315), along an arrangement direction of the individual semiconductor substrates in the semiconductor substrate stack, propagates through the cavity or through the interspace between the two reflection elements (as shown in Fig. 3, 315). 
Regarding claim 19, Lin as modified discloses claim 1, Lin discloses the radiation source is configured to emit infrared radiation in a wavelength range of 0.8 µm to 40 µm, and wherein the radiation detector is configured to receive infrared radiation in a wavelength range of 0.8 µm to 40 µm (Lin discloses both the radiation source and the radiation detector are IR sensor/detector which falls in the required range- see Fig. 3).

Regarding claim 20, Lin as modified discloses claim 1, Lin does not explicitly discloses a first and/or second reflection element of the two mutually spaced apart reflection elements comprise(s) a reflectivity R of 50% <R < 98%, or of 60% < R <90%, or of 70% < R <85%. 
However, optimizing the thickness of the DBR layers in order to improve the reflectivity is well known in the semiconductor art.  Lin discloses the DBRs are made of silicon nitride  and silicon dioxide and an optical separation distance "d" (as illustrated in FIG. 1) of cavity (e.g., including air) between the two DBRs. The thicknesses of silicon nitride and silicon dioxide can be chosen to optimize the resonance peak and light is emitted from the cavity (¶[0074]).


Regarding claim 21, Lin as modified discloses claim 1, Lin discloses the MEMS component is embodied as a MEMS micro gas detector configured to detect at least one gas situated in the interspace between the two reflection elements, on the basis of an absorption of the emitted radiation by the radiation detector (as shown in Fig. 4 and ¶[0058]).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. [US 2019/0120751 A1], “Lin” in view of Chik et al. [US 2008/0093608 A1], “Chik” as applied to claim 7 and 1 respectively, and further in view of Abbott et al. [US 2014/0368826 A1], “Abbott.”

Regarding claim 8, Lin as modified discloses claim 7, Lin does not explicitly discloses the membrane comprises a semiconductor material. [Lin teaches layer (430) can be a silicate layer and also teaches the first and second silicon layers (430, 460) (¶[0046]). The Examiner recognizes the material property cited in Lin is confusing however, the Examiner also recognize the transitional term "comprising", which is synonymous with "including," "containing," or 
However, Abbot discloses cavity enhanced spectroscopy apparatus that includes a three substrates.  Abbott discloses a semiconductor substrate (Fig. 2, 215) with the complete reflector (224), and the optical cavity (223). The semiconductor wafer can, in various examples, include an electrically conducting, semi-conducting, and/or an electrically insulating material (e.g., glass, polymer, and/or silicon, among other materials) to provide structural stability for the CES apparatus and/or suitable properties (e.g., semi-conductivity) (¶[0048]).
Therefore, it would have been obvious to one of ordinary skill in the semiconductor art to use a semiconductor material as taught in Abbott in the device of Lin as modified such that the membrane comprises a semiconductor material because the substrate can provide structural stability for the device and/or suitable properties (e.g., semi-conductivity) (¶[0048] of Abbotts).

Regarding claim 17, Lin as modified discloses claim 1, Lin discloses the semiconductor substrate stack comprises a third (Fig. 4, 460) substrate, which is arranged between the first (480) and second (410) semiconductor substrates. Lin does not explicitly disclose the substrate is semiconductor. [Lin teaches layer (460) can be a silicate layer and also teaches the first and 
However, Abbot discloses cavity enhanced spectroscopy apparatus that includes a three substrates.  Abbott discloses the semiconductor wafer (Fig. 1-Fig. 3) can, in various examples, include an electrically conducting, semi-conducting, and/or an electrically insulating material (e.g., glass, polymer, and/or silicon, amongst other materials) to provide structural stability for the CES apparatus and/or suitable properties (e.g., semi-conductivity) (¶[0048]).
Therefore, it would have been obvious to one of ordinary skill in the semiconductor art to use a semiconductor material as taught in Abbott in the device of Lin as modified such that the third substrate is a semiconductor material because the semiconductor substrate can provide structural stability for the device and/or suitable properties (e.g., semi-conductivity) (¶[0048] of Abbotts).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. [US 2019/0120751 A1], “Lin” in view of Chik et al. [US 2008/0093608 A1], “Chik” as applied to claim 1, and further in view of Hopper et al. [US 2017/0343419 A1], “Hopper.”

Regarding claim 18, Lin as modified discloses claim 1, Lin discloses the two reflective DBR (Fig. 4). Lin does not discloses at least one section of the semiconductor substrate stack within the cavity comprises a coating that is reflective to the emitted radiation.
However Hopper discloses a chemical sensing device that includes an IR source and an IR detector and semiconductor substrates (Fig. 1, 1 and 6).  Hopper disclose a cavity can be formed in the substrate (Fig. 1, 6). Further, Hopper discloses a reflective layer (8) can be formed on the walls of the cavity and it is used to improve the side-walls reflectivity and thus to reduce optical losses of the device (¶[0067]).
Therefore, it would have been obvious to one of ordinary skill in the art to use a reflective coating as taught in Hopper in the device of Lin as modified such that at least one section of the semiconductor substrate stack within the cavity comprises a coating that is reflective to the emitted radiation because such a modification would improve the side-walls reflectivity and thus to reduce optical losses of the device (¶[0067] of Hopper).

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, " the second semiconductor substrate comprises an electrode structure arranged between the membrane 
Regarding claim 12, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, " the first semiconductor substrate comprises an electrode structure arranged between the membrane and the radiation source, said electrode structure being electrically connectable to the membrane, wherein in the event of an electrical voltage being applied, the membrane is deflectable relative to the electrode structure,” in the combination required by the claim.
Claims 13-15 are allowed by virtue of their dependencies on claim 11.
Claims 22 and 23 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 22, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, "within the cavity a flexible membrane is arranged at the semiconductor substrate stack, wherein the membrane extends between the radiation source and the radiation detector transversely with respect to the beam path of the emitted radiation, and wherein the second semiconductor substrate comprises an electrode structure arranged INF 2017 P 51673 USPage 6 of 11between the membrane and the radiation detector, said electrode structure being electrically connectable to the membrane, wherein in an event of an electrical voltage being applied, the membrane is deflectable relative to the electrode structure" in the combination required by the claim.
With regards to claim 23, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, "wherein within the cavity a flexible membrane is arranged at the semiconductor substrate stack, wherein the membrane extends between the radiation source and the radiation detector transversely with respect to the beam path of the emitted radiation, and wherein the first semiconductor substrate comprises an electrode structure arranged between the membrane and the radiation source, said electrode structure being electrically INF 2017 P 51673 USPage 7 of 11connectable to the membrane, wherein in an event of an electrical voltage being applied, the membrane is deflectable relative to the electrode structure" in the combination required by the claim.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD

Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891